EXHIBIT 10.2

 

HORMEL

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(2007 Restatement)

 

First Effective January 1, 1976

As Amended and Restated Effective January 1, 2007

 

--------------------------------------------------------------------------------


 

HORMEL

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(2007 Restatement)

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

INTRODUCTION

 

1

 

 

 

 

1.1.

Amendment and Restatement

 

 

1.2.

Unfunded Obligation

 

 

 

 

 

 

SECTION 2.

PLAN NAME

 

1

 

 

 

 

SECTION 3.

PARTICIPANTS

 

1

 

 

 

 

3.1.

General Rule

 

 

3.2.

Specific Exclusion

 

 

 

 

 

 

SECTION 4.

BENEFIT FOR PARTICIPANTS

 

2

 

 

 

 

4.1.

General Amount Rule

 

 

4.2.

Special Amount Rule

 

 

4.3.

Time and Form of Payment

 

 

4.3.1.

Time of Payment

 

 

4.3.2.

Form of Payment

 

 

4.3.3.

Grandfathered Accrued Benefits

 

 

4.4.

Forfeiture of Benefits

 

 

 

 

 

 

SECTION 5.

BENEFIT FOR BENEFICIARIES

 

6

 

 

 

 

5.1.

Death Before Benefit Commencement

 

 

5.1.1..

General Amount Rule

 

 

5.1.2.

Special Amount Rule

 

 

5.1.3.

Time and Form of Payment

 

 

5.2.

Death After Benefit Commencement

 

 

 

 

 

 

SECTION 6.

COMMUTATION TO LUMP SUM

 

8

 

 

 

 

SECTION 7.

FUNDING

 

9

 

 

 

 

7.1.

Funding

 

 

7.2.

Hedging Investments

 

 

7.3.

Consensual Creditor

 

 

 

i

--------------------------------------------------------------------------------


 

SECTION 8.

GENERAL MATTERS

 

9

 

 

 

 

8.1.

Amendment and Termination

 

 

8.2.

ERISA Administrator

 

 

8.3.

Limited Benefits

 

 

8.4.

Spendthrift Provision

 

 

8.5.

Service of Process

 

 

8.6.

Plan Year

 

 

8.7.

§ 162(m) Deferral

 

 

 

 

 

 

SECTION 9.

CLAIMS PROCEDURES

 

10

 

 

 

 

9.1.

Determinations

 

 

9.2.

Rules and Regulations

 

 

9.3.

Method of Executing Instruments

 

 

9.4.

Claims Procedure

 

 

9.4.1.

Original Claim

 

 

9.4.2.

Claims Review Procedure

 

 

9.4.3.

General Rules

 

 

9.4.4.

Deadline to File Claim

 

 

9.4.5.

Exhaustion of Administrative Remedies

 

 

9.4.6.

Deadline to File Legal Action

 

 

9.4.7.

Knowledge of Fact by Participant Imputed to Beneficiary

 

 

9.5.

Information Furnished by Participants

 

 

 

 

 

 

SECTION 10.

RULES OF CONSTRUCTION

 

14

 

 

 

 

10.1.

Defined Terms

 

 

10.2.

ERISA Status

 

 

10.3.

IRC Status

 

 

10.4.

Effect on Other Plans

 

 

10.5.

Disqualification

 

 

10.6.

Rules of Document Construction

 

 

10.7.

References to Laws

 

 

10.8.

Effect on Employment

 

 

10.9.

Choice of Law

 

 

 

ii

--------------------------------------------------------------------------------


 

HORMEL

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(2007 Restatement)

 

SECTION 1

 

INTRODUCTION

 

1.1.                              Amendment and Restatement.  Hormel Foods
Corporation, a Delaware corporation, (hereinafter the “Principal Sponsor”)
heretofore, effective January 1, 1976, established a nonqualified plan of
deferred compensation which is now known as the “Hormel Supplemental Executive
Retirement Plan” (the “SERP”) and reserved to itself the right to amend the SERP
from time to time.  The Principal Sponsor has heretofore amended the SERP on
various occasions.  By adoption of this amended and restated document entitled
“Hormel Supplemental Executive Retirement Plan (2007 Restatement),” the
Principal Sponsor hereby further amends and restates the SERP in its entirety.

 

1.2.                              Unfunded Obligation.  The obligation of the
Principal Sponsor to make payments under this SERP constitutes only the
unsecured (but legally enforceable) promise of the Principal Sponsor to make
such payments.  The Participant shall have no lien, prior claim or other
security interest in any property of the Principal Sponsor.  If a fund is
established by the Principal Sponsor in connection with this SERP, the property
therein shall remain the sole and exclusive property of the Principal Sponsor. 
The Principal Sponsor will pay the cost of this SERP out of its general assets.

 

SECTION 2

 

PLAN NAME

 

This employee benefit plan shall be referred to as the “Hormel Supplemental
Executive Retirement Plan” (the “SERP”).  This document, as distinguished from
the plan maintained pursuant to this document, shall be referred to as the
“Hormel Supplemental Executive Retirement Plan (2005 Restatement)”  (the “SERP
document”).

 

SECTION 3

 

PARTICIPANTS

 

3.1.                              General Rule.  The individuals eligible to
participate in and receive benefits under this SERP (i.e., to be “Participants”
under this SERP) are those individuals who are, on or after

 

--------------------------------------------------------------------------------


 

November 1, 1988, employees of the Principal Sponsor who are, on or after
November 1, 1988, participants in the Pension Plan and who are, on or after
January 1, 1976, actively employed by the Principal Sponsor.  Any employee who
has become a Participant in the SERP shall continue as a Participant until all
benefits due under the SERP have been paid (or forfeited) without regard to
whether he continues as a participant in the Pension Plan or an active employee.

 

3.2.                              Specific Exclusion.  Notwithstanding anything
apparently to the contrary in this SERP or in any written communication,
summary, resolution or document or oral communication, no individual shall be a
Participant in this SERP, develop benefits under this SERP or be entitled to
receive benefits under this SERP (either for himself or his survivors) unless
such individual is a member of a select group of management or highly
compensated employees (as that expression is used in ERISA).  If a court of
competent jurisdiction, any representative of the U.S. Department of Labor or
any other governmental, regulatory or similar body makes any direct or indirect,
formal or informal, determination that an individual is not a member of a select
group of management or highly compensated employees (as that expression is used
in ERISA), such individual shall not be (and shall not have ever been) a
Participant in this SERP at any time. If any person not so defined has been
erroneously treated as a  Participant in this SERP, upon discovery of such error
such person’s erroneous participation shall immediately terminate ab initio and
upon demand such person shall be obligated to reimburse the Principal Sponsor
for all amounts erroneously paid to him or her.

 

SECTION 4

 

BENEFIT FOR PARTICIPANTS

 

4.1.                              General Amount Rule.  This SERP shall pay to
Participants the excess, if any, of the amount, if any, determined in “(a)”
below over the amount, if any, determined in “(b)” below.

 

(a)                                                                      There
shall be determined the amount which would have been payable to the Participant
under the formula and rules of the Pension Plan (as the Pension Plan exists on
the date as of which such amount is determined) but determined:

 

(i)                                    without regard to the benefit limitations
under section 415 of the Code; and

 

(ii)                                 without regard to the compensation
limitation of section 401(a)(17) of the Code; and

 

(iii)                              including, when it would otherwise have been
paid, income deferred under any nonqualified, unfunded, elective deferred
compensation plan maintained by the Principal Sponsor; and

 

2

--------------------------------------------------------------------------------


 

(iv)                             including each long term incentive plan award
earned prior to October 29, 2006; provided, however, that if the long term
incentive plan award is earned with respect to a period longer than one
(1) year, the long term incentive plan award will be included as if it had been
earned and received ratably over the period with respect to which it was earned;
and

 

(v)                                including, when awarded, the fair market
value of stock awarded under all restricted stock plans as compensation for
pension accrual purposes; and

 

(vi)                             recognizing as Eligibility Service, Benefit
Service or as Vesting Service or both periods that are required to be recognized
for purposes of this SERP pursuant to a separate written agreement between the
Principal Sponsor and the Participant and by including in Compensation and in
Average Monthly Compensation amounts that are required to be included pursuant
to a separate written agreement between the Principal Sponsor and the
Participant (and in either such case, the separate written agreement shall be
signed on behalf of the Principal Sponsor by a member of the Board of Directors
who is not a Participant in this SERP).

 

(b)                                                                     There
shall be determined the amount actually payable to the Participant from the
Pension Plan.

 

4.2.                              Special Amount Rule.  In the case of any
Participant who either:

 

(a)                                                                      had
annual earnings in excess of Seventy-Five Thousand Dollars ($75,000) from the
Principal Sponsor as of December 31, 1989, and had attained age fifty-five (55)
years as of October 28, 1989, or

 

(b)                                                                     had
annual earnings in excess of One Hundred Thousand Dollars ($100,000) from the
Principal Sponsor as of December 31, 1989, and had attained age fifty (50) years
as of October 28, 1989,

 

the amount determined under Section 4.1(a) above shall be determined under the
formula and rules of the Pension Plan as it existed on October 28, 1989
(disregarding any subsequent amendments but taking into account the
Participant’s subsequent compensation and service) but only if the resulting
amount would be greater than the amount determined under Section 4.1(a).

 

4.3.                              Time and Form of Payment.  This benefit (minus
the withholding, payroll and other taxes which must be deducted therefrom) shall
be paid to the Participant directly from the general assets of the Principal
Sponsor.

 

3

--------------------------------------------------------------------------------


 

4.3.1.                                                         Time of Payment. 
Payment of a Participant’s Non-Grandfathered Accrued Benefit shall commence upon
any one of the following events (the “Benefit Commencement Date”) as selected by
the Participant within thirty (30) days of commencement of participation in the
Plan (or, in accordance with transition rules under section 409A of the Internal
Revenue Code, in the case of an individual who was a Participant before
January 1, 2007, on or prior to December 31, 2006):

 

(a)                                                                     the
later of the first of the calendar month following attainment of age sixty (60)
or the first of the month following separation from service (as that term is
defined under Section 409A of the Internal Revenue Code);

 

(b)                                                                    the later
of the first of the calendar month following attainment of age sixty-two (62) or
the first of the month following separation from service; or

 

(c)                                                                     the
first of the calendar month following separation from service.

 

Notwithstanding the foregoing, with respect to any distribution made on account
of separation from service to a Participant who is a “specified employee” (as
defined under section 409A of the Internal Revenue Code and regulations
thereunder), such Participant’s Benefit Distribution Date shall be the earlier
of:  the date that is six (6) months after the Participant’s separation from
service, or the date of the Participant’s death.  Payment shall be deemed paid
as of the Benefit Distribution Date if it is made no later than the last day of
the calendar year in which occurs the Benefit Distribution Date, or if later,
the 15th day of the third calendar month following the Benefit Distribution
Date.

 

4.3.2.                                                         Form of Payment. 
In the absence of an affirmative written election to the contrary, payment of a
Participant’s Non-Grandfathered Accrued Benefit shall be made in the applicable
presumptive form of a life annuity (either the Single Life Annuity form or the
Qualified Joint and Survivor Life Annuity form), as if such benefit had been
paid directly from the Pension Plan pursuant to Section 4.2 of such Plan
regarding presumptive forms.  Notwithstanding the foregoing:

 

(a)                                                                     Optional
Forms of Annuity.  Before any payment has commenced, a Participant may elect to
change the form of payment from one type of life annuity to another to the
extent permitted under the Pension Plan, and further provided that the annuities
are actuarially equivalent applying reasonable actuarial assumptions as
permitted under section 409A of the Internal Revenue Code.

 

(b)                                                                    Lump Sum
(Gary Ray and Michael McCoy).   Notwithstanding the foregoing, the benefits
payable to or with respect to Gary Ray and Michael McCoy under this SERP shall
be paid in an actuarially equivalent single lump sum cash payment.  The payment
of a lump sum to a Participant

 

4

--------------------------------------------------------------------------------


 

shall completely extinguish all other payments that may be due under this SERP
to any other person.

 

(c)                                                                     Small
Amounts.  If the actuarially equivalent present value of the Participant’s
benefits at separation from service is not more than Five Thousand Dollars
($5,000), that present value shall be paid in a single lump sum.  The payment of
a lump sum to a Participant shall completely extinguish all other payments that
may be due under this SERP to any other person.

 

4.3.3.                                                         Grandfathered
Accrued Benefits.  Notwithstanding the provisions of this restatement, with the
exception of the amounts payable under Section 4.3.2(b), a Participant’s
Grandfathered Accrued Benefit, if any, shall be paid to the Participant in the
same manner, at the same time, for the same duration and in the same form as if
such benefit had been paid directly from the Pension Plan, in accordance with
Section 4.3 of the 2002 Restatement.  For this purpose, the terms Grandfathered
Accrued Benefit, Non-Grandfathered Accrued Benefit and Pension Plan shall have
the following meanings:

 

(a)                                                                    
Grandfathered Accrued Benefit — shall mean the present value, as of December 31,
2004, of the amount of benefit to which the Participant would have been entitled
under this SERP if the Participant voluntarily terminated services on
December 31, 2004, and received a payment of the benefits with the maximum value
available from this SERP on the earliest possible date allowed under this SERP. 
The Grandfathered Accrued Benefit may increase to equal the present value of the
benefit the Participant actually becomes entitled to, determined under the terms
of the SERP as in effect on October 3, 2004, without regard to any further
services rendered by the Participant after December 31, 2004, or any other
events affecting the amount of or entitlement to benefits (other than
Participant election with respect to the time or form of an available benefit).

 

(b)                                                                   
Non-Grandfathered Accrued Benefit — shall mean the portion of the Employee’s
accrued benefit other than the Grandfathered Accrued Benefit.

 

(c)                                                                     Pension
Plan — shall mean the tax qualified, defined benefit, pension plan now known as
the Hormel Foods Corporation Salaried Employees’ Pension Plan.

 

4.4.                              Forfeiture of Benefits.  All unpaid benefits
payable under this SERP to or with respect to a Participant, shall be
permanently forfeited upon the determination by the Compensation Committee of
the Board of Directors of the Principal Sponsor that the Participant, either
before or after termination of employment:

 

5

--------------------------------------------------------------------------------


 

(a)                                                                     engaged
in a felonious or fraudulent conduct resulting in material harm to the Principal
Sponsor or an affiliate; or

 

(b)                                                                    made an
unauthorized disclosure to a competitor of any material confidential
information, trade information, or trade secrets of the Principal Sponsor or an
affiliate; or

 

(c)                                                                     provided
the Principal Sponsor or an affiliate with materially false reports concerning
his or her business interests or employment; or

 

(d)                                                                    made
materially false representations which are relied upon by the Principal Sponsor
or an affiliate in furnishing information to shareholders, auditors, or any
regulatory or governmental body; or

 

(e)                                                                    
maintained an undisclosed, unauthorized and material conflict of interest in the
discharge of the duties owed by the Participant to the Principal Sponsor or an
affiliate; or

 

(f)                                                                      
engaged in reckless or grossly negligent activity toward the Principal Sponsor
or an affiliate which is admitted or judicially proven and which results in
significant harm to the Principal Sponsor or an affiliate; or

 

(g)                                                                    engaged
during his or her employment or during a period of two (2) years after the
termination of his or her employment in any employment or self-employment with a
competitor of the Principal Sponsor or an affiliate within the geographical area
which is then served by the Principal Sponsor or an affiliate.

 

Any dispute arising under or with respect to this Section shall be subject to
the claims procedure set forth in Section 9.

 

SECTION 5

 

BENEFIT FOR BENEFICIARIES

 

5.1.                              Death Before Benefit Commencement.

 

5.1.1.                                                        General Amount
Rule.  This SERP shall pay to the surviving spouse or other beneficiary of a
Participant the excess, if any, of the amount, if any, determined in “(a)” below
over the amount, if any, determined in “(b)” below.

 

(a)                                                                     There
shall be determined the amount which would have been payable with respect to the
Participant under the formula and rules of the Pension

 

6

--------------------------------------------------------------------------------


 

Plan (as the Pension Plan exists on the date as of which such amount is
determined) but determined:

 

(i)                                    without regard to the benefit limitations
of section 415 of the Code; and

 

(ii)                                 without regard to the compensation
limitation of section 401(a)(17) of the Code; and

 

(iii)                              including, when it would otherwise have been
paid, income deferred under any nonqualified, unfunded, elective deferred
compensation plan maintained by the Principal Sponsor; and

 

(iv)                             including each long term incentive plan award
earned prior to October 29, 2006; provided, however, that if the long term
incentive plan award is earned with respect to a period longer than one
(1) year, the long term incentive plan award will be included as if it had been
earned and received ratably over the period with respect to which it was earned;
and

 

(v)                                including, when awarded, the fair market
value of stock awarded under all restricted stock plans as compensation for
pension accrual purposes; and

 

(vi)                             recognizing as Eligibility Service, Benefit
Service or as Vesting Service or both periods that are required to be recognized
for purposes of this SERP pursuant to a separate written agreement between the
Principal Sponsor and the Participant and by including in Compensation and in
Average Monthly Compensation amounts that are required to be included pursuant
to a separate written agreement between the Principal Sponsor and the
Participant (and in either such case, the separate written agreement shall be
signed on behalf of the Principal Sponsor by a member of the Board of Directors
who is not a Participant in this SERP).

 

(b)                                                                     There
shall be determined the amount actually payable with respect to the Participant
from the Pension Plan.

 

5.1.2.                                                         Special Amount
Rule.  In the case of any Participant who either:

 

(a)                                                                      had
annual earnings in excess of Seventy-Five Thousand Dollars ($75,000) from the
Principal Sponsor as of December 31, 1989, and had attained age fifty-five (55)
years as of October 28, 1989, or

 

7

--------------------------------------------------------------------------------

 


 

(b)                                                                     had
annual earnings in excess of One Hundred Thousand Dollars ($100,000) from the
Principal Sponsor as of December 31, 1989, and had attained age fifty (50) years
as of October 28, 1989,

 

the amount determined under Section 5.1.1(a) above shall be determined under the
formula and rules of the Pension Plan as it existed on October 28, 1989
(disregarding any subsequent amendments but taking into account the
Participant’s subsequent compensation and service) but only if the resulting
amount would be greater than the amount determined under Section 5.1.1(a).

 

5.1.3.                                                        Time and Form of
Payment.  Payment shall commence upon the first of the calendar month following
the Participant’s death.  Payment shall be made to the surviving spouse (or such
other designated beneficiary, if applicable) in the Survivor Annuity form as
provided under Section 4.2 of the Pension Plan, as if the Participant separated
from service on the date of death for reasons other than death, elected to
commence receipt of the Participant’s benefit in the Survivor Annuity form (upon
the first of the calendar month following separation) and then immediately died.

 

5.2.                              Death After Benefit Commencement.  The only
death benefits which shall be payable under this SERP upon the death of a
Participant after the Participant’s separation from service and after payment of
benefits under this SERP has commenced to the Participant shall be the unpaid
installments of annuity, if any, which are to be continued under the form of
pension which the Participant has elected under the provisions of Section 4
hereof or which are provided automatically in the absence of the Participant’s
affirmative election.

 

SECTION 6

 

COMMUTATION TO LUMP SUM

 

Notwithstanding the foregoing, to the extent permissible under Section 409A of
the Internal Revenue Code and related Treasury regulations and guidance, if
there is a termination of the SERP with respect to all Participants, the
Principal Sponsor shall have the right, in its sole discretion, and
notwithstanding any elections made by the Participant, to immediately pay all
benefits in a lump sum following such termination of the SERP.  The payment of a
lump sum to a Participant under the foregoing provisions of this Section 6 shall
completely extinguish all other payments that may be due under this SERP to any
other person.

 

8

--------------------------------------------------------------------------------


 

SECTION 7

 

FUNDING

 

7.1.                              Funding.  The obligation of the Principal
Sponsor to make payments under this SERP constitutes only the unsecured (but
legally enforceable) promise of the Principal Sponsor to make such payments. 
The Participant shall have no lien, prior claim or other security interest in
any property of the Principal Sponsor.  If a fund is established by the
Principal Sponsor in connection with this SERP, the property therein shall
remain the sole and exclusive property of the Principal Sponsor.  The Principal
Sponsor will pay the cost of this SERP out of its general assets.

 

7.2.                              Hedging Investments.  If the Principal Sponsor
elects to finance all or a portion of its costs in connection with this SERP
through the purchase of life insurance or other investments, each Participant
agrees, as a condition of participation in this SERP, to cooperate with the
Principal Sponsor in the purchase of such investment to any extent reasonably
required by the Principal Sponsor and relinquishes any claim he may have either
for himself or any beneficiary to the proceeds of any such investment or any
other rights or interests in such investment.  If a Participant fails or refuses
to cooperate, then notwithstanding any other provision of this SERP the
Principal Sponsor may immediately and irrevocably terminate and forfeit all
benefits payable to or with respect to the Participant under this SERP.

 

7.3.                              Consensual Creditor.  Neither the Principal
Sponsor’s officers nor any member of its Board of Directors in any way secures
or guarantees the payment of any benefit or amount which may become due and
payable hereunder to or with respect to the Participants.  The Participants
entitled at any time to payments hereunder shall look solely to the assets of
the Principal Sponsor for such payments as an unsecured, general creditor. 
After benefits shall have been paid to or with respect to a Participant and such
payment purports to cover in full the benefit hereunder, the Participant shall
have no further right or interest in the other assets of the Principal Sponsor
in connection with this SERP.  Neither the Principal Sponsor nor any of its
officers nor any member of its Board of Directors shall be under any liability
or responsibility for failure to effect any of the objectives or purposes of
this SERP by reason of the insolvency of the Principal Sponsor.

 

SECTION 8

 

GENERAL MATTERS

 

8.1.                              Amendment and Termination.  The Board of
Directors of the Principal Sponsor may unilaterally amend this SERP document
prospectively, retroactively or both, at any time and for any reason deemed
sufficient by it without notice to any person affected by this SERP and may
likewise terminate the benefits of this SERP both with regard to persons
expecting to receive

 

9

--------------------------------------------------------------------------------


 

benefits in the future and persons already receiving benefits at the time of
such action.  The Compensation Committee may act for the Board of Directors to
amend this SERP document.

 

8.2.                                      ERISA Administrator.  The Principal
Sponsor shall be the plan administrator of this SERP.

 

8.3.                                      Limited Benefits.  This SERP shall not
provide any benefits with respect to any defined contribution plan.  This SERP
shall not alter, enlarge or diminish any person’s employment rights or rights or
obligations under the Pension Plan.

 

8.4.                                      Spendthrift Provision.  No
Participant, surviving spouse, joint or contingent annuitant or beneficiary
shall have the power to transmit, assign, alienate, dispose of, pledge or
encumber any benefit payable under this SERP before its actual payment to such
person.  the Principal Sponsor shall not recognize any such effort to convey any
interest under this SERP.  No benefit payable under this SERP shall be subject
to attachment, garnishment, execution following judgment or other legal process
before actual payment to such person.

 

8.5.                                      Service of Process.  In the absence of
any designation to the contrary by the Principal Sponsor, the Secretary of the
Principal Sponsor is designated as the appropriate and exclusive agent for the
receipt of service of process directed to the SERP in any legal proceeding,
including arbitration, involving the SERP.

 

8.6.                                      Plan Year.  The plan year for this
SERP shall be the fiscal period of fifty-two (52) or fifty-three (53) weeks
ending on the last Saturday in October of each year.

 

8.7.                                      § 162(m) Deferral.  Payment will be
delayed if the Principal Sponsor reasonably anticipates that the Principal
Sponsor’s deduction with respect to such payment otherwise would be limited or
eliminated by application of section 162(m) of the Internal Revenue Code;
provided that payment shall be made at the earliest date at which the Principal
Sponsor reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of section 162(m) of the
Internal Revenue Code.

 

SECTION 9

 

CLAIMS PROCEDURES

 

9.1.                                      Determinations.  The Compensation
Committee shall make such determinations as may be required from time to time in
the administration of the SERP.  The Compensation Committee shall have the sole
discretion, authority and responsibility to interpret and construe the SERP and
the plan document and to determine all factual and legal questions under the
SERP, including but not limited to the entitlement of employees, Participants
and beneficiaries and the amounts of their respective interests.  Benefits under
the SERP will be paid only if the

 

10

--------------------------------------------------------------------------------


 

Compensation Committee decides in its discretion that an employee, Participant
or Beneficiary is entitled to them.  All interested parties may act and rely
upon all information reported to them hereunder and need not inquire into the
accuracy thereof, nor be charged with any notice to the contrary.

 

9.2.                              Rules and Regulations.  Any rule not in
conflict or at variance with the provisions hereof may be adopted by the
Compensation Committee.

 

9.3.                              Method of Executing Instruments.  Information
to be supplied or written notices to be made or consents to be given by the
Principal Sponsor or an affiliate or the Compensation Committee pursuant to any
provision of this SERP may be signed in the name of the Principal Sponsor or an
affiliate by any officer or by any employee who has been authorized to make such
certification or to give such notices or consents or by any Compensation
Committee member.

 

9.4.                              Claims Procedure.  Until modified by the
Compensation Committee, the claims procedure set forth in this Section shall be
the claims procedure for the resolution of disputes and disposition of claims
arising under the SERP.  An application for a distribution or benefits under
Section 4 or Section 5 shall be considered as a claim for the purposes of this
Section.

 

9.4.1.                                                        Original Claim. 
Any employee, former employee, or beneficiary of such employee or former
employee may, if the employee, former employee or beneficiary so desires, file
with the Compensation Committee a written claim for benefits under the SERP. 
Within ninety (90) days after the filing of such a claim, the Compensation
Committee shall notify the claimant in writing whether the claim is upheld or
denied in whole or in part or shall furnish the claimant a written notice
describing specific special circumstances requiring a specified amount of
additional time (but not more than one hundred eighty days from the date the
claim was filed) to reach a decision on the claim.  If the claim is denied in
whole or in part, the Compensation Committee shall state in writing:

 

(a)                                                                     the
specific reasons for the denial,

 

(b)                                                                    the
specific references to the pertinent provisions of this SERP on which the denial
is based,

 

(c)                                                                     a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary, and

 

(d)                                                                    an
explanation of the claims review procedure set forth in this Section.

 

9.4.2.                                                        Claims Review
Procedure.  Within sixty (60) days after receipt of notice that the claim has
been denied in whole or in part, the claimant may file with the Compensation
Committee a written request for a review and may, in conjunction therewith,
submit written issues and comments.  Within sixty (60) days after the filing of
such a request for review, the

 

11

--------------------------------------------------------------------------------


 

Compensation Committee shall notify the claimant in writing whether, upon
review, the claim was upheld or denied in whole or in part or shall furnish the
claimant a written notice describing specific special circumstances requiring a
specified amount of additional time (but not more than one hundred twenty days
from the date the request for review was filed) to reach a decision on the
request for review.

 

9.4.3.                                                        General Rules.

 

(a)                                                                     No
inquiry or question shall be deemed to be a claim or a request for a review of a
denied claim unless made in accordance with the claims procedure.  The
Compensation Committee may require that any claim for benefits and any request
for a review of a denied claim be filed on forms to be furnished by the
Compensation Committee upon request.

 

(b)                                                                    All
decisions on claims and on requests for a review of denied claims shall be made
by the Compensation Committee unless delegated.

 

(c)                                                                     The
Compensation Committee may, in its discretion, hold one or more hearings on a
claim or a request for a review of a denied claim.

 

(d)                                                                    Claimants
may be represented by a lawyer or other representative at their own expense, but
the Compensation Committee reserves the right to require the claimant to furnish
written authorization.  A claimant’s representative shall be entitled to copies
of all notices given to the claimant.

 

(e)                                                                     The
decision of the Compensation Committee on a claim and on a request for a review
of a denied claim shall be served on the claimant in writing.  If a decision or
notice is not received by a claimant within the time specified, the claim or
request for a review of a denied claim shall be deemed to have been denied.

 

(f)                                                                       Prior
to filing a claim or a request for a review of a denied claim, the claimant or
the claimant’s representative shall have a reasonable opportunity to review a
copy of SERP plan document and all other pertinent documents in the possession
of the Principal Sponsor and the Compensation Committee.

 

9.4.4.                                                        Deadline to File
Claim.  To be considered timely under the SERP’s claim and review procedure, a
claim must be filed with the Compensation Committee within one (1) year after
the claimant knew or reasonably should have known of the principal facts upon
which the claim is based.

 

12

--------------------------------------------------------------------------------


 

9.4.5.                                                        Exhaustion of
Administrative Remedies.  The exhaustion of the claim and review procedure is
mandatory for resolving every claim and dispute arising under this SERP.  As to
such claims and disputes:

 

(a)                                                                      no
claimant shall be permitted to commence any legal action to recover Plan
benefits or to enforce or clarify rights under the SERP under section 502 or
section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claim and review procedure set forth herein have been
exhausted in their entirety, and

 

(b)                                                                     in any
such legal action all explicit and all implicit determinations by the
Compensation Committee (including, but not limited to, determinations as to
whether the claim, or a request for a review of a denied claim, was timely
filed) shall be afforded the maximum deference permitted by law.

 

9.4.6.                                                        Deadline to File
Legal Action.  No legal action to recover SERP benefits or to enforce or clarify
rights under the SERP under section 502 or section 510 of ERISA or under any
other provision of law, whether or not statutory, may be brought by any claimant
on any matter pertaining to this SERP unless the legal action is commenced in
the proper forum before the earlier of:

 

(a)                                                                      thirty
(30) months after the claimant knew or reasonably should have known of the
principal facts on which the claim is based, or

 

(b)                                                                     six (6)
months after the claimant has exhausted the claim and review procedure.

 

9.4.7.                                                        Knowledge of Fact
by Participant Imputed to Beneficiary.  Knowledge of all facts that a
Participant knew or reasonably should have known shall be imputed to every
claimant who is or claims to be a beneficiary of the Participant or otherwise
claims to derive an entitlement by reference to the Participant for the purpose
of applying the previously specified periods.

 

9.5.                              Information Furnished by Participants. 
Neither the Principal Sponsor nor the Compensation Committee shall be liable or
responsible for any error in the computation of the benefit of a Participant
resulting from any misstatement of fact made by the Participant, directly or
indirectly, to the Principal Sponsor or the Compensation Committee and used by
them in determining the Participant’s benefit.  Neither the Principal Sponsor
nor the Compensation Committee shall be obligated or required to increase the
benefit of such Participant which, on discovery of the misstatement, is found to
be understated as a result of such misstatement of the Participant.  However,
the benefit of any Participant which is overstated by reason of any such
misstatement shall be reduced to the amount appropriate for the Participant in
view of the truth.  Any reduction of an benefit shall be retained in the SERP
and used to reduce the next succeeding contribution of  the Principal Sponsor to
the SERP.

 

13

--------------------------------------------------------------------------------


 

SECTION 10

 

RULES OF CONSTRUCTION

 

10.1.                        Defined Terms.  Words and phrases used in this SERP
with initial capital letters, which are defined in the Pension Plan documents
and which are not separately defined in this SERP shall have the same meaning
ascribed to them in the Pension Plan documents unless in the context in which
they are used it would be clearly inappropriate to do so.

 

10.2.                        ERISA Status.  This SERP is adopted with the
understanding that it is an unfunded plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees as provided in section 201(2), section 301(3) and
section 401(a)(1) of ERISA.  Each provision shall be interpreted and
administered accordingly.

 

10.3.                        IRC Status.  This SERP is intended to be a
nonqualified deferred compensation arrangement.  The rules of section 401(a) et.
seq. of the Code shall not apply to this SERP.  The rules of section 3121(v) and
section 3306(r)(2) of the Code shall apply to this SERP.

 

10.4.                        Effect on Other Plans.  This SERP shall not alter,
enlarge or diminish any person’s employment rights or obligations or rights or
obligations under the Pension Plan or any other plan.  It is specifically
contemplated that the Pension Plan will, from time to time, be amended and
possibly terminated.  All such amendments and termination shall be given effect
under this SERP (it being expressly intended that except as expressly provided
in Section 4.2 and Section 5.2 this SERP shall not lock in the benefit
structures of the Pension Plan as they exist at the adoption of this SERP or
upon the commencement of participation or commencement of benefits by any
Participant).

 

10.5.                        Disqualification.  Notwithstanding any other
provision of this SERP or any election or designation made under the SERP, any
individual who feloniously and intentionally kills a Participant shall be deemed
for all purposes of this SERP and all elections and designations made under this
SERP to have died before such Participant.  A final judgment of conviction of
felonious and intentional killing is conclusive for this purpose.  In the
absence of a conviction of felonious and intentional killing, the Principal
Sponsor shall determine whether the killing was felonious and intentional for
this purpose.

 

10.6.                        Rules of Document Construction.  Whenever
appropriate, words used herein in the singular may be read in the plural, or
words used herein in the plural may be read in the singular; the masculine may
include the feminine; and the words “hereof,” “herein” or “hereunder” or other
similar compounds of the word “here” shall mean and refer to the entire SERP and
not to any particular paragraph or Section of this SERP unless the context
clearly indicates to the contrary.  The titles given to the various Sections of
this SERP are inserted for convenience of reference only and are not part of
this SERP, and they shall not be considered in determining the

 

14

--------------------------------------------------------------------------------


 

purpose, meaning or intent of any provision hereof.  If, under the rules of this
SERP, an election, form or other document must be filed with or received by the
Principal Sponsor or other person, it must be actually received to be
effective.  The determination of whether or when an election, form or other
document has been received by the Principal Sponsor or other person shall be
made by the Principal Sponsor on the basis of what documents are acknowledged by
the Principal Sponsor or other person to be in its actual possession without
regard to any “mailbox rule” of similar rule of evidence.  The absence of a
document in the Principal Sponsor’s or other person’s records and files shall be
conclusive and binding proof that the document was not received. 
Notwithstanding any thing apparently to the contrary contained in this SERP
document, the SERP document shall be construed and administered to prevent the
duplication of benefits provided under this SERP and any other qualified or
nonqualified plan maintained in whole or in part by the Principal Sponsor.

 

10.7.                        References to Laws.  Any reference in this SERP to
a statute or regulation shall be considered also to mean and refer to any
subsequent amendment or replacement of that statute or regulation.

 

10.8.                        Effect on Employment.  Neither the terms of this
SERP nor the benefits hereunder nor the continuance thereof shall be a term of
the employment of any employee.  The Principal Sponsor shall not be obliged to
continue the SERP.  The terms of this SERP shall not give any employee the right
to be retained in the employment of the Principal Sponsor.

 

10.9.                        Choice of Law.  This instrument has been executed
and delivered in the State of Minnesota and has been drawn in conformity to the
laws of that State and shall, except to the extent that federal law is
controlling, be construed and enforced in accordance with the laws of the State
of Minnesota.

 

15

--------------------------------------------------------------------------------

 